TIMBERS, Circuit Judge,
concurring in the denial of rehearing en banc:
I concur in the denial of rehearing en banc—but for reasons quite different from those stated in Chief Judge Kaufman’s “concurring opinion”.
As a member of the panel in the instant case, I concurred in Judge Moore’s panel majority opinion after careful consideration of the record, briefs and oral argument. I continue to agree with Judge Moore’s opinion—even more emphatically so after the active judges of this Court voted 7-2 to deny rehearing en banc. And, at least for my part, I shall accord to the panel majority opinion precisely the same precedential weight as we give to any decision of this Court.
In view of the fact that the law is constantly changing, I question the propriety of Chief Judge Kaufman’s announcing that “the principle by which this circuit will continue to be guided was laid down several years ago.” 557 F.2d 359-360.
I likewise disagree with the Chief Judge’s advance attempt to narrow the scope of the court’s panel majority holding “by limiting *361its controlling precedential effect to identical or nearly identical circumstances.” 557 F.2d 359. With deference, I should think each case that comes before us should be decided on its own particular facts, as Judge Moore’s characteristically thoughtful panel majority opinion did in the instant case. And the precedential effect of a prior decision of this Court, in my view, should be determined by traditional considerations which are deeply rooted in our jurisprudence.